UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7316



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JERMAINE LAMONT WOOD,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CR-99-144, CA-01-847-3)


Submitted:   November 7, 2002          Decided:     November 15, 2002


Before WILKINS and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jermaine Lamont Wood, Appellant Pro Se. John Staige Davis, V,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jermaine Lamont Wood seeks to appeal the district court’s

order denying relief on his motion filed under 28 U.S.C. § 2255

(2000).   We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.    See United States v. Wood, Nos. CR-99-144; CA-01-847-3

(E.D. Va. June 21, 2002).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.




                                                                  AFFIRMED




                                    2